Matter of Ava M. (Michelle E.-M.) (2015 NY Slip Op 03164)





Matter of Ava M. (Michelle E.-M.)


2015 NY Slip Op 03164


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-11529
 (Docket No. N-18712-12)

[*1]In the Matter of Ava M. (Anonymous). Administration for Children's Services, respondent;
andMichelle E.-M. (Anonymous), appellant.


Matthew M. Lupoli, Flushing, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry Sonnenshein and Tahirih M. Sadrieh of counsel), for respondent.
Karen P. Simmons, Brooklyn, N.Y. (Saira Wang and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Daniel Turbow, J.), dated April 11, 2014. The order, insofar as appealed from, in effect, after a hearing, found that the mother neglected the subject child. The appeal from the order of disposition brings up for review a fact-finding order of the same court dated October 3, 2013.
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court's determination that the mother neglected the subject child is supported by a preponderance of the credible evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]). The evidence offered at the hearing established that the mother made repeated unfounded allegations of abuse against the father, necessitating that the young child undergo multiple medical examinations and interviews by police officers and caseworkers regarding intimate issues. Under the circumstances existing at the time, the mother's repeated allegations presented an imminent danger of emotional or mental impairment to the child and did not meet the minimum degree of care required of a "reasonable and prudent parent" (Nicholson v Scoppetta, 3 NY3d 357, 370; see Matter of Forrest S.-R. [Shirley X.S.], 101 AD3d 734, 735-736; Matter of Morgan P., 60 AD3d 1362, 1362).
BALKIN, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.

2013-11529	DECISION & ORDER ON MOTION
In the Matter of Ava M. (Anonymous).
Administration for Children's Services, respondent;
Michelle E.-M. (Anonymous), appellant.
(Docket No. N-18712-12)

Motion by the appellant on an appeal from an order of disposition of the Family County, Kings County, dated April 11, 2014, inter alia, to strike the portion of the brief of the attorney for the child, contained on pages 37 through 39 of that brief, entitled "Subsequent Events," on the ground that it refers to matter dehors the record. By decision and order on motion of this Court dated February 6, 2015, the branch of the motion which is to strike the above-stated portion of the brief of the attorney for the child on the ground that it refers to matter dehors the record was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the motion which is to strike the portion of the brief of the attorney for the child, contained on pages 37 through 39 of that brief, entitled "Subsequent Events," on the ground that it refers to matter dehors the record, is granted, and that portion of the brief has not been considered in the determination of the appeal.
BALKIN, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court